HOOD, Associate Judge
(dissenting).
I agree with the Court with respect to points 3 and 4 in its opinion, but for the reasons stated in my dissent in Winkler v. Ballard, D.C.Mun.App., 63 A.2d 660, I disagree with points 1 and 2. In the Winkler case the Administrator determined rise in costs by comparing the base year with the average of succeeding .years. In this case he eliminated intervening years and compared the base year with the last year. In •both cases the Court reverses, apparently disapproving both methods. The Court leaves unanswered the following questions. What are the defects in either or both of the methods used? What method should be used ? May any method or formula be used or must there be exact calculation in each case, item by item? Does the Administrator have any discretion in selecting his method of calculating increased costs? Does he have any discretion in granting increase in rents? I think these questions should be answered.